Pee Cutíiam :
A careful examination of this voluminous record fails to disclose substantial error. The case has been so intelligently and fully discussed by both the learned master and the court below that any extended comments here are unnecessary.
There are four assignments of error. The first does not conform to the Rules of Court. The second alleges that the court erred in holding that “ the original bill in this case does not contain sufficient averments to show that any of the parties to it are entitled to the relief for which they pray.” There are several serious defects in the bill. It is sufficient to point out one which fully justifies the ruling of the court. The bill was filed by Noble Holton, as a stockholder, to enforce the rights of the railway company. It is settled law that such suit must be brought by and in the name of the corporation; or, if brought by a shareholder, the bill must contain an averment of a demand by the shareholder upon the corporation to bring suit, and a refusal to do so. This is familiar law, and does not need the citation of authority. In addition, the bill is defective for want of proper parties, and lacks essential averments. The third assignment alleges that the court erred in sustaining the master’s findings of fact, and the fourth is the general assignment that “the court erred in confirming the master’s report.” If the master has erred in his findings of fact, it has not been made to appear. Unless clear error is pointed out, we cannot be expected to go through a vast mass of testimony to re-find *116the facts. Both the court below and the master agree that the allegations of fraud are not sustained, and in this we think they were right.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.